JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them that certain Amendment No. 2 to the Statement on Schedule 13D filed on June 9, 2008 (including additional amendments thereto) with respect to the shares of Common Stock, $0.20 par value, of Tollgrade Communications, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: October 31, 2008 RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD By: RCG Starboard Advisors, LLC,its investment manager PARCHE, LLC By: RCG Starboard Advisors, LLC,its managing member RCG STARBOARD ADVISORS, LLC By: Ramius LLC,its sole member RAMIUS ENTERPRISE MASTER FUND LTD By: Ramius Advisors, LLC,its investment advisor RAMIUS ADVISORS, LLC By: Ramius LLC,its sole member RAMIUS LLC By: C4S & Co., L.L.C.,as managing member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory JEFFREY M. SOLOMON /s/ Jeffrey M. Solomon Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
